KAROHL, Judge,
dissenting.
I respectfully dissent. The trial court denied defendant’s motions to dismiss the charges because the state denied him a speedy trial. The United States and Missouri Constitutions guarantee a speedy trial. The state kept defendant in the St. Charles County Jail for twenty-seven months before a three-day trial. There are no facts which support a finding that there was any cause or excuse for denying defendant a speedy trial. The only issue for this court is whether the trial court erred when it overruled defendant’s motions before the trial.
The review of this constitutional issue was defined in Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972); Doggett v. United States, 505 U.S. 647, 112 S.Ct. 2686, 120 L.Ed.2d 520 (1992); and, State v. Bolin, 643 S.W.2d 806 (Mo. banc 1983). That review is directed at the ruling when made. So long as a defendant retains his constitutional rights, nothing which occurs during an unconstitutional trial in violation of those rights is relevant to the review. Otherwise, no court would be required to rule, and no court would rule, on this issue until after sentencing. There is no legal authority to support a contrary conclusion. In this case the state had a full opportunity to justify the delay and offer the court facts to support findings that negate adverse findings on the relevant factors. If all of those factors were unfavorable to the state before the trial, then the trial court erred, and the trial was unconstitutional. An event which occurred after the trial cannot make constitutional what was unconstitutional before it began. The majority opinion will send a message that speedy trial motions will not be decided until after a trial, or worse, after sentencing. It is likely this will become a persistent issue on appeal. If twenty-seven months of unexplained pre-trial incarceration before the trial is not a denial *769of constitutional rights solely because of defendant’s statements at a sentencing hearing, then the length of pre-trial incarceration is incidental to the decision on these motions. Every word of the opinion could be the same for a defendant held seven years if that was the only factual difference.
It is agreed that the three factors of length of delay, reason for delay, and defendant’s assertion of his right to a speedy trial strongly support defendant’s motions to dismiss. On the fourth factor, actual prejudice, there is agreement on the presumption of prejudice which compounds over time as the presumption of evidentiary prejudice grows. “When the government’s negligence thus causes delay six times as long as that generally sufficient to trigger judicial review, ... and when the presumption of prejudice, albeit unspecified, is neither extenuated, as by the defendant’s acquiescence, ... nor persuasively rebutted, the defendant is entitled to relief.” Doggett, 505 U.S. 647 at 658, 112 S.Ct. 2686 at 2694. (Emphasis added). On the issue of actual prejudice there would be no disagreement if the review was directed at the trial court’s ruling, when made. The state offered no facts to support a finding of no actual prejudice at the time of the ruling. It made no effort to rebut the presumption of prejudice. There is no disagreement that for two of the three approved considerations on the issue of actual prejudice, prevention of oppressive pre-trial imprisonment and minimization of defendant’s anxiety and concern, defendant was actually prejudiced. We disagree only on whether the third consideration, which we define as prejudice to the defense, was rebutted.
In Doggett, the defendant was charged for a number of years, but not arrested or incarcerated. In our case, defendant was incarcerated for the delay period and always maintained his innocence. Doggett entered a guilty plea, subject only to error in overruling motions to dismiss. The United States Supreme Court reversed after rejecting the government’s principal contention that the defendant could not show “precisely how he was prejudiced by the delay between his indictment and trial.” Id. at 654,112 S.Ct. at 2692. The court said, “consideration of prejudice is not limited to the specifically demonstrable, ... affirmative proof of particularized prejudice is not essential to every speedy trial claim....' [T]hus, we generally have to recognize that excessive delay presumptively compromises the reliability of a trial in ways that neither party can prove, or for that matter, identify.” Id. at 655-656, 112 S.Ct. at 2692-93. Doggett will not support the proposed observation in the majority opinion that “detailed proof of prejudice may not be necessary.” The court said and held it is not necessary. It did so in a case where defendant pled guilty. Finally, the court held “the Government’s egregious persistence in failing to prosecute Doggett is clearly sufficient.” Id, at 657, 112 S.Ct. at 2694. The disagreement in this ease narrows to a finding of no actual prejudice from the delay.
If we assume, without legal precedent or authority, the statements defendant made after the trial are relevant, they were not a waiver of a lost right or a retraction of a claim of actual prejudice. This assumption is in conflict with the result in Doggett. Dog-gett teaches us that protecting the right of every citizen to a speedy trial is an obligation of the courts which is entirely separate from defendant’s guilt or innocence. The Supreme Court rejected the notion that a guilty plea to the charge removed any possibility of actual prejudice. Defendant’s statements at sentencing will not support a finding he was guilty of the charged crimes. At most, his statements support finding he: (1) acknowledged his fault for a troubled l’elationship; and, (2) did not claim his trial attorney was ineffective. He was referring to the trial attorney who asserted and preserved his constitutional rights to a speedy trial. His statements do not oppose or conflict with his claims of prejudice because of lost memory or an inability to call a missing witness. These specifications were before the court when he presented his motions to dismiss. Even if a detailed specification is not required in every speedy trial claim, as said in Doggett, 505 U.S. at 665, 112 S.Ct. at 2692-93, defendant provided specifications. He told the court he could no longer remember the names of potential witnesses. There was a witness who could not be located because he or she had moved or changed phone num*770bers during defendant’s pre-trial incarceration. These specifications were unchallenged. It should be noted the prosecutor joined defendant in requesting a priority trial setting. The unexplained delay was not the fault of a prosecutor who tried to protect defendant’s constitutional rights. This may explain why the presumption of prejudice cannot be rebutted by the state.
Defendant’s statements at the sentencing did not conflict with these specified grounds. He had “no excuses.” He was “fully broken.” There was no reason for “me or anyone else to force their will on anyone for any reason.” He acknowledged “that I have been completely a failure in maintaining a life style of wholeness.” He cried and cried for the things he had done; he thanked his attorney “for really going out for me.” He had no excuses for what he had done to his wife or her family. He did not deny he was without guilt of anything. He has paid and knows he has “got to pay.” Individually or collectively, these statements do not constitute a plea of guilty to the charged crimes. Hence, they are less relevant than Doggett’s plea of guilty. They do not address and they wholly fail to provide grounds to rebut his unchallenged specifications of actual prejudice. On the contrary, they support a finding that defendant was “totally, completely— completely broken about the whole thing.” In context, he was speaking generally and summarizing his condition after the extended, unjustified pre-trial incarceration which was punitive, unjust and unconstitutional.
“The right to a speedy trial is generieally different from any of the other rights enshrined in the Constitution for the protection of the accused.... [Tjhere is a societal interest in providing a speedy trial which exists separate from, and at times in opposition to, the interests of the accused.” Barker v. Wingo, 407 U.S. at 519, 92 S.Ct. at 2186. An affirmance in the present case will diminish every citizen’s constitutional rights; it approves denying a speedy trial to a defendant who pled not guilty and maintained his innocence of the charged crimes. It cannot be harmonized with Doggett, the latest controlling decision of the United States Supreme Court, on a federal constitutional issue because: (1) the delay was uncommonly long; (2) defendant was free of any blame for the delay; (3) he asserted his constitutional right to a speedy trial; and, (4) the state failed to offer any acceptable explanation or excuse.
Defendant and his defense were actually prejudiced as a result of the delay. The strong, unrebutted presumption of prejudice is supported by unopposed specifications of actual prejudice. Thus, all four factors in Barker and Bolin are heavily weighed against the state. We are obligated to reverse and remand with direction to dismiss.